Citation Nr: 0332437	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  99-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to compensable rating for jungle rot of the 
feet, including tinea pedis; 

3.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the 
Social Security Administration: all 
records pertaining to an August 1990 
award of disability benefits.

2.  Obtain the veteran's medical 
records from the VA Medical Center in 
Jackson, Mississippi for any 
treatment for PTSD, tinea pedis, and 
pseudofolliculitis barbae during the 
period of January 1994 to February 
2000 and from September 2002 to the 
present.  Please obtain following 
types of records: Notes; Discharge 
Summaries, Consults; Medications; Lab 
Findings; Imaging (X-Ray, MRI, CT 
scan); Procedures; and Problem List 
and Confirmed Diagnoses.

3.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded the 
following examination: a dermatology 
examination to determine the current 
nature and severity of the veteran's 
jungle rot, including tinea pedis, 
and pseudofolliculitis barbae.  The 
report of examination should include 
a detailed account of all 
manifestations of skin pathology 
found to be present.  
If there is any disfigurement of the 
head, face, or neck, the examiner 
should describe the degree.  Under 
the new criteria for evaluating skin 
disabilities, the 8 characteristics 
of disfigurement are as follows: 1) 
scar 5 or more inches (13 or more 
cm.) in length; 2) scar at least 1/4 
inch (0.6 cm.) wide at widest part; 
3) surface contour of scar elevated 
or depressed on palpation; 4) scar 
adherent to underlying tissue; 5) 
skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 
sq. cm.); 6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square 
inches (39 sq. cm.); 7) underlying 
soft tissue missing in an area 
exceeding 6 square inches (39 sq. 
cm.); and 8) skin indurated and 
inflexible in an area exceeding 6 
square inches (39 sq. cm.).  

The examiner is also requested to 
comment on the presence of any 
exudation, exfoliation and itching, 
as well as whether an exposed surface 
or extensive area is involved.  The 
examiner should specifically indicate 
the percent of the body or exposed 
areas affected and whether topical or 
systemic therapy is required.  

All findings and the reasons and 
bases therefore, should be set forth 
in a clear and logical manner on the 
examination report.  Send the claims 
folder to the examiner for review.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





